UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:333-151840 CARIBBEAN VILLA CATERING CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of Incorporation or Organization) 45-0557179 (I.R.S. Employer Identification No.) 38 Playa Laguna Sosua, Dominican Republic (Address of principal executive offices) Not applicable (Zip Code) (809) 571-3363 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [ ]No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No [ ](Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [ ] Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.1,240,000 shares of common stock are issued and outstanding as of May 12, 2009. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4T. Controls and Procedures. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Submission of Matters to a Vote of Security Holders. 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 SIGNATURES 13 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements.These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should,” “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy.These statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward - looking statements.These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.These factors include, but are not limited to, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors.Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto and the risks described in our Registration Statement on Form S-1,registration number 33-151840, dated and effective April17, 2009.We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our quarterly reports on Form 10-Q and our current reports on Form 8-K.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. OTHER PERTINENT INFORMATION Unless otherwise specifically stated, all reference to “us,” “our,” “we,” or the “Company” are to Caribbean Villa Catering Corporation, a Nevada corporation, and our subsidiary Servicios De Banquettes Costa Norte SA (North Coast Catering Services SA), a company formed under the laws of the Dominican Republic. PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. CARIBBEAN VILLA CATERING CORPORATION (A Development Stage Company) Balance Sheets ASSETS March 31, December 31, 2009 2008 (Unaudited) Current Assets Cash $ 20,299 $ 35,491 Total Current Assets 20,299 35,491 Fixed Assets, Net 3,781 3,909 TOTAL ASSETS 24,080 39,400 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Note payable - related party 341 - Total Current Liabilities 341 - TOTAL LIABILITIES 341 - Stockholders' Equity Common Stock, 500,000,000 shares authorized $0.001 par value, 1,240,000shares issued and oustanding 1,240 1,240 Additional paid-in capital 106,260 106,260 Accumulated Deficit (83,761 ) (68,100 ) Total Stockholders' Equity 23,739 39,400 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 24,080 $ 39,400 The accompanying notes are an integral part of these statements. 1 CARIBBEAN VILLA CATERING CORPORATION (A Development Stage Company) Statements of Operations (Unaudited) From Inception on March 9, 2007 For the Three Months Ended Through March 31, March 31, 2009 2008 2009 Revenue $ - $ - $ - Operating Expenses General and administrative 96 14,375 5,516 Legal and professional 15,277 44,767 Depreciation 288 - 1,978 Consulting - related party - 20,000 31,500 Total Operating Expenses 15,661 34,375 83,761 Provision for Income Taxes - - - Net Loss $ (15,661 ) $ (34,375 ) $ (83,761 ) Basic and Diluted Loss per Share $ (0.01 ) $ (0.03 ) Weighted Average Number of Shares 1,240,000 1,240,000 a Less than ($0.01) per share b Zero shares had been issued at this time The accompanying notes are an integral part of these statements. 2 CARIBBEAN VILLA CATERING CORPORATION (A Development Stage Company) Statements of Stockholders' Equity Deficit Accumulated Additional During the Common Stock Paid in Development Total Shares Amount Capital Stage Equity Balance at inception on March 9, 2007 - $ - $ - $ - $ - Common Shares issued to founders for cash at $0.025 per share in October 2007 900,000 900 21,600 - 22,500 Common Shares issued for cash at $0.25 per share in November / December 2007 340,000 340 84,660 - 85,000 Net loss for the year ended December 31, 2007 - - - (3,958 ) (3,958 ) Balance, December 31, 2007 1,240,000 1,240 106,260 (3,958 ) 103,542 Net loss for the year ended December 31, 2008 - - - (64,142 ) (64,142 ) Balance, December 31, 2008 1,240,000 1,240 106,260 (68,100 ) 39,400 Net loss for the three months ended March 31, 2009 (unaudited) - - - (15,661 ) (15,661 ) Balance, March 31, 2009 (unaudited) 1,240,000 $ 1,240 $ 106,260 $ (83,761 ) $ 23,739 The accompanying notes are an integral part of these statements. 3 CARIBBEAN VILLA CATERING CORPORATION (A Development Stage Company) Statements of Cash Flows (Unaudited) From Inception on March 9, 2007 For the Three Months Ended Through March 31, March 31, 2009 2008 2009 OPERATING ACTIVITIES Net loss $ (15,661 ) $ (34,375 ) $ (83,761 ) Adjustments to reconcile net loss to net cash provided (used) in operating activities Depreciation 288 - 1,978 Net Cash Provided (Used) in Operating Activities (15,373 ) (34,375 ) (81,783 ) INVESTING ACTIVITIES Purchase of equipment (160 ) - (5,759 ) Net Cash Used in Investing Activities (160 ) - (5,759 ) FINANCING ACTIVITIES Cash inflow (outflow) from note payable - related party 341 (6,255 ) 341 Proceeds from sale of common stock - - 107,500 Net Cash Provided (Used) in Financing Activities 341 (6,255 ) 107,841 Net Increase (Decrease) in Cash (15,192 ) (40,630 ) 20,299 CASH, BEGINNING OF PERIOD 35,491 106,038 - CASH, ENDING OF PERIOD $ 20,299 65,408 $ 20,299 Supplemental Information: Interest Paid $ - $ - $ - Income Taxes Paid $ - $ - $ - The accompanying notes are an integral part of these statements. 4 Caribbean Villa Catering Corporation (A Development Stage Company) Notes to the Financial Statements NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements include the financial position and activity of Caribbean Villa Catering Corporation, and its wholly-owned subsidiary Servicos de Banquetes Costa Norte, S.A.All inter-company transactions have been eliminated. The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at March 31, 2009 and for all periods presented have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's December 31, 2008 audited financial statements.The results of operations for the period ended March 31, 2009 are not necessarily indicative of the operating results for the full years. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using accounting principles generallyaccepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable.If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources.Management's plans to obtain such resources for the Company include (1) obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses, and (2) seeking out and completing a merger with an existing operating company. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 - RELATED PARTY TRANSACTIONS During the period ended March 31, 2009, the Company borrowed $341 from a related party.This note is non-interest bearing and is due on demand.As of March 31, 2009, the Company has received no demand for payment on the note. 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Overview We are a development stage company formed March 2007.Our businessplan is to provide food and beverage catering services to private residences (villas), corporate offices and function service providersin the locale of the north coast of the Dominican Republic, a luxury tourist destination. We are a holding company for Servicios De Banquettes Costa Norte SA (North Coast Catering Services SA), a company formed under the laws of the Dominican Republic in September 2008 and all of our business will be conducted in this wholly-owned subsidiary, which is also a development stage company. All of our business will be conducted through our Dominican Republic subsidiaryThe bank accounts of our subsidiary will be denominated in US Dollars and also Dominican Pesos. These bank accounts will enable our Dominican Republic subsidiary to operate in the usual manner in terms of paying local expenses and receiving monies due from our clients. Operating expenses in the Dominican Republic will be paid in Dominican Pesos as is standard practice for local suppliers but clients would be offered the option to pay for our services in either US Dollars or Dominican Pesos calculated at the exchange rate at any given time. Our Dominican Republic subsidiary intends to manage its bank accounts considering income and expenditures in order to keep reserves of the appropriate currency in order to make our financial obligations.
